      Case 1:18-cv-00952-LJV-MJR Document 38 Filed 01/06/21 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 UP STATE TOWER CO., LLC, et al.,

               Plaintiffs,

          v.                                          18-CV-952-LJV-MJR
                                                      DECISION & ORDER
 TOWN OF TONAWANDA, NEW YORK,
 et al.,

               Defendants.



      On August 29, 2018, the plaintiffs, Up State Tower Co., LLC, and Buffalo-Lake

Erie Wireless Systems Co., LLC, commenced this action requesting injunctive relief

under the Telecommunications Act of 1996, 47 U.S.C. § 332. Docket Item 1.

On October 9, 2018, this Court referred the case to United States Magistrate Judge

Michael J. Roemer for all proceedings under 28 U.S.C. § 636(b)(1)(A) and (B). Docket

Item 8.

      On July 8, 2020, the plaintiffs moved for summary judgment, Docket Item 29;

on August 10, 2020, the defendants responded, Docket Items 31, 32; and on August 24,

2020, the plaintiffs replied, Docket Item 35. On November 18, 2020, Judge Roemer

issued a Report and Recommendation (“R&R”) finding that the plaintiffs' motion should

be granted. Docket Item 37. The parties did not object to the R&R, and the time to do

so now has expired. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2).

      A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). The court must

review de novo those portions of a magistrate judge’s recommendation to which a party
      Case 1:18-cv-00952-LJV-MJR Document 38 Filed 01/06/21 Page 2 of 3




objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). But neither 28 U.S.C. § 636

nor Federal Rule of Civil Procedure 72 requires a district court to review the

recommendation of a magistrate judge to which no objections are raised. See Thomas

v. Arn, 474 U.S. 140, 149-50 (1985).

       Although not required to do so in light of the above, this Court nevertheless has

reviewed Judge Roemer's R&R as well as the parties’ submissions to him. Based on

that review and the absence of any objections, the Court accepts and adopts

Judge Roemer's recommendation to grant the plaintiffs' motion. Judge Roemer found

multiple reasons that the plaintiffs are entitled to relief and this Court agrees with each

of them. Likewise, this Court agrees that the plaintiffs are entitled to the injunctive relief

they request.

       For the reasons stated above and in the R&R, the plaintiffs' motion for summary

judgment and injunctive relief, Docket Item 29, is GRANTED; the defendants shall grant

all permits and site approvals requested in the plaintiffs’ 20161 and 20172 applications;

and the Clerk of the Court shall close the file.




       1Application for a special use permit to replace an existing tower at 860 Niagara
Falls Boulevard, Town of Tonawanda, New York. See Docket Item 29-17 at 2.
       2
      Application for a special use permit to replace an existing tower at 203
Kenmore Avenue, Town of Tonawanda, New York. See Docket Item 29-17 at 4.

                                              2
     Case 1:18-cv-00952-LJV-MJR Document 38 Filed 01/06/21 Page 3 of 3




         SO ORDERED.


Dated:       January 5, 2021
             Buffalo, New York



                                      /s/ Lawrence J. Vilardo
                                     LAWRENCE J. VILARDO
                                     UNITED STATES DISTRICT JUDGE




                                    3
